Citation Nr: 9906809	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-02 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for the veteran's acquired 
psychiatric disorder, to include anxiety neurosis and 
schizophrenia, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

The veteran's mental disorder is such that the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
The disorder is totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed though or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.


CONCLUSION OF LAW

An evaluation of 100 percent for a generalized anxiety 
disorder is warranted. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.16(c), 4.132 and Code 9400, in effect prior to 
November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffree v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, VA has a 
duty to assist him in developing facts that are pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of the issues on appeal has been obtained.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1998).  Where 
entitlement to compensation has already been established and 
an increase in disability ratings is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has been service connected since September 1979 
for anxiety neurosis.  This disability was assigned a 10 
percent rating.  The 10 percent evaluation remains in effect 
at this time.

The veteran asserts that his disorder is more severely 
disabling that reflected by this 10 percent rating.  In 
support of this assertion, he testified in September 1997 
that he had heard voices for several years and that he had 
experienced both hallucinations and suicidal ideation.  He 
also described his constant worry over finances and his 
children.  He thus argues that he is entitled to a higher 
evaluation.

VA hospitalization reports from February 1995 to October 1997 
help create a picture of the veteran's life during that time.  
Over this period, the veteran was hospitalized seven times 
with diagnoses ranging from alcohol abuse in February 1995 to 
schizoaffective disorder and schizophrenia with delusional 
material later on.  In October 1996 he was admitted to the 
hospital after being picked up by the police for jumping on 
cars, throwing objects and cursing.  In July 1996 he reported 
experiencing auditory hallucinations, voices telling him what 
to do, and recent flashbacks to Vietnam.  In November 1995, 
he presented to the hospital reporting hearing voices, having 
suicidal ideation, and expressing fears that the voice would 
take control of him and make him do things that he would not 
want to do like several years before when they made him break 
some glass.  Generally, then, these records make it apparent 
that the veteran that the veteran's disorder caused 
symptomatology consisting of hallucinations, suicidal 
ideation, and delusions.

The VA examinations conducted during this period make similar 
findings.  The veteran was examined four times from February 
1995 to April 1998.  In February 1995 the veteran explained 
that he had retired from his job as a postal worker in 1992 
due to back problems.  He states further that he was very 
nervous and that sometimes it gets to him.  He reported that 
"bad ideas" come to him and related an experience where he 
walked out of his apartment and was "led by his nose" into 
a lady's house where he thought that a girl upstairs was 
waiting for him "like a date".  He was taken away by the 
police.  The examiner diagnosed the veteran with intermittent 
anxiety with a schizoid (paranoid) personality.  The veteran 
was deemed moderately severely impaired and found to have no 
social closeness with anyone.

At an examination in January 1996 he reported hearing voices 
of men and women who were threatening to kill him.  The 
voices had gradually subsided since beginning medication.  He 
reported being divorced for 8 years and having little contact 
with his two sons.  The veteran spoke in a flat tone and 
volunteered no direct information.  When he was talking about 
the hallucinations, he was still somewhat convinced of their 
reality.  The examiner diagnosed the veteran with chronic 
mixed schizophrenia with strong paranoid flavor.  The 
examiner further found that the patient was severely impaired 
due to the recent and current hallucinations.  In October 
1996, the veteran again reported hearing voices but the 
examiner did not note that the veteran was responding to 
internal stimuli.  The veteran was diagnosed with psychotic 
disorder evidence by auditory hallucinations and chronic 
alcohol abuse.  At this time, he was also assigned a Global 
Assessment of Functioning (GAF) score of 45-50 denoting the 
presence of serious symptoms or any serious impairment in 
social, occupational, or school functioning.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(which VA has adopted at 38 C.F.R. § 4.125 (1998)).

The veteran was most recently examined in April 1998.  At 
that examination, he again provided his history of losing his 
job due to back problems and his divorce from his wife.  He 
reported that his mood was "sluggish" and that he was not 
very hopeful about the future unless he gets disability 
status.  He denied suicidal or homicidal ideation saying, "I 
am just kinda burnt out on all that."  He did, however, 
endorse sometimes that he gets different thoughts when in a 
crowd and someone keeps looking at him.  He also stated that 
he went through a period where he thought that television 
messages were personal for him.  The veteran's chart showed 
odd thinking about how the devil was out to get him.  The 
examiner found that the veteran was somewhat disheveled but 
that he was oriented to person, place, and time.  His affect 
was blunted and he did offer some spontaneous interaction, 
primarily when the discussion turned to his difficulties in 
achieving disability status.  He was able to recall three of 
three immediately, one of three after five minutes, and each 
of the remaining items with only one hint.  He was able to 
spell "world" forward and backward without difficulty and 
his speech was without inflection and slow.  His thoughts 
were goal oriented.  He was diagnosed with schizoaffective 
disorder, history of alcohol dependence, and history of 
polysubstance abuse.  Overall the symptomatology as described 
on this date should be expected to have at least a mild 
impact on his ability to function socially and occupationally 
with a GAF of55 denoting moderate symptomatology.

Outpatient treatment records from March to October 1997 show 
that the veteran has continued to show symptomatology of his 
disorder.  In September 1997, he reported hallucinations 
associated with a nearby comet, he attributed the 
hallucinations to being born on Halloween.  In March 1997, he 
experienced a seizure in bar and was taken to the hospital 
where he was characterized as extremely irritable and 
agitated, tangential and uncooperative, expressing an intent 
to kill those in his way.

Finally, the Board sought additional development in this 
case.  Noting the veteran's ongoing symptomatology with 
schizophrenia and schizoaffective disorder, the Board 
requested a specialist's opinion on whether these problems 
were related to his service connected anxiety neurosis.  The 
specialist opines that it was likely that the veteran's 
current psychiatric disorder, diagnosed as schizophrenia, is 
related to the service-connected anxiety disorder.  The 
specialist notes that the early record was replete of reports 
of the veteran experiencing mild anxiety and that the 
overwhelming problem appears to be psychosis and substance 
abuse.  The specialist opines that the veteran's anxiety 
could have been a precursor to his schizophrenia and that 
often times, early in a schizophrenic patient's history, they 
are diagnosed incorrectly with an anxiety or mood disorder.

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore the 
Board will analyze the veteran's claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.

Prior to the regulatory changes, the veteran's service- 
connected anxiety was evaluated under 38 C.F.R. § 4.132, 
Diagnostic Code 9400. Under this regulatory scheme, the 
severity of a psychiatric disability was determined based on 
the effect of actual symptomatology on social and industrial 
adaptability. 38 C.F.R. § 4.130 (1996).  A 100 percent 
evaluation is warranted where the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community.  If the 
disorder is totally incapacitating psychoneurotic, symptoms 
bordering of gross repudiation of reality with disturbed 
though or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, 100 percent is also warranted.  
Finally, if the veteran is demonstrably unable to obtain or 
retain employment, a 100 percent evaluation is also 
warranted.  

A 70 percent evaluation is warranted whether the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 50 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 30 percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people. The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent is warranted where there 
is less than criteria for the 30 percent, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

The post-November 1996 criteria and the applicable ratings 
call for the following ratings.  A 100 percent evaluation is 
justified where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent evaluation is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent evaluation is authorized where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent evaluation is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

After a careful review of the evidence of record in this 
case, it is the decision of the Board that the veteran's 
symptomatology warrants an evaluation of 100 percent 
disabling under the criteria in effect prior to November 
1996.  The veteran has no contact with his wife or sons. 
Further, the VA examiner in February 1995 found the veteran 
to have no social closeness with anyone.  Therefore, his 
symptomatology has resulted in his virtual isolation in the 
community.  Also, his continual reports of hallucinations, 
delusions, and paranoia border on repudiation of reality and 
have led to a profound retreat from mature behavior.  For 
instance, he reports being "led by the nose" into an 
unknown woman's home and he was also taken into police 
custody after shouting and cursing on a public street.  Also, 
he has not worked regularly since 1992, seemingly due to his 
back problems.  Therefore, in light of the foregoing, the 
Board finds that the veteran's disability picture is 
appropriately described as 100 percent disabling.

ORDER

An evaluation of 100 percent disabling is granted.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

- 9 -





